DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3-7, 95 and 97-101.

Applicants' arguments, filed 12/14/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the active agent" in last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 4, which claim 7 depends from, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claims 4-7, 95, 97 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser (WO 2008/089405, July 24, 2008) in view of Katz (US 2015/0283066, Oct. 8, 2015).


	However, Katz discloses wherein danazol is a testosterone agonist and it inhibits the growth of endometriosis (¶ [0003]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Glaser discloses wherein the composition comprises hormones such as testosterone. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated danazol into the composition of Glaser since it is a known and effective testosterone that inhibits the growth of endometriosis as taught by Katz.
In regards to instant claim 6, claim 4 recites wherein administering vaginally at least partially minimizes the side effects relative to orally administering an oral pharmaceutical composition comprising an equivalent dose of the active agent. Therefore, since the composition of Glaser is administered vaginally like the claimed invention, the composition of Glaser would at least partially minimize the side effects recited in instant claim 6 relative to administering orally of an oral pharmaceutical composition comprising an equivalent dose of the active agent.
In regards to instant claim 7 reciting wherein administering vaginally the pharmaceutical composition produces a peritoneal concentration of danazol that is at least about 4-fold greater than a periotoneal concentration of danazol achieved through an oral administering of an oral pharmaceutical composition comprising an equivalent dosage of danazol, since the composition of Glaser is administered vaginally like the claimed invention, the composition of Glaser would produce a peritoneal concentration 
In regards to instant claim 95 reciting wherein the vaginally administering is sufficient to achieve a concentration of danazol in a peritoneal tissue that is at least about 4-fold greater than a concentration of danazol in systemic circulation, the composition of Glaser is administered vaginally and not systemically like the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of Glaser to achieve a concentration of danazol in a peritoneal tissue that is at least about 4-fold greater than a concentration of danazol in systemic circulation like the claimed invention. 
In regards to instant claim 97 reciting a dose of from about 10 mg to about 400 mg of danazol, Glaser discloses wherein the amount of active agent or agents in a dosage form can vary. The exact dosage amount can be selected depending upon the needs of the female to which the active agent is being administered, as determined by a relevant person. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to have arrived at the claimed dose depending upon the needs of the female to which the active agent is being administered, as determined by a relevant person. 
In regards to instant claim 98 reciting wherein vaginally administering the pharmaceutical composition reduces inflammation within the peritoneal cavity as compared with orally administering an oral pharmaceutical composition comprising an equivalent dose of danazol, since the composition of Glaser is administered vaginally 

2.	Claims 1, 3 and 99-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser (WO 2008/089405, July 24, 2008) in view of Katz (US 2015/0283066, Oct. 8, 2015) and further in view of Ron (US 2015/0004213, Jan. 1, 2015).
	The teachings of Glaser Katz are discussed above. Glaser and Katz do not disclose wherein administering the composition produces a zero order release rate profile of danazol into a peritoneal cavity of the human female subject at least about 8 hours after the administering of the pharmaceutical composition.
	However, Ron discloses drug delivery devices (e.g., polymeric vaginal rings) with a favorable release profile (abstract). In order to achieve constant levels of each of one or more active agents and avoid the inefficiencies of concentration peaks and valleys, active agents can be released from a delivery device at a rate that does not substantially change with time (so called zero-order release) (¶ [0060]). The drug delivery device can provide for substantially “zero order kinetic” active agent administration (¶ [0061]). Systemic administration using a vaginal device can result in a peak serum concentration of the active agent in a patient at about 12 to about 22 hours after insertion of the device (¶ [0059]). Generally, the agent can be present in an amount which will be released over controlled periods of time, according to 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Glaser to have a zero order release rate profile of the active agent in order to achieve constant levels of active agent and avoid the inefficiencies of concentration peaks and valleys as taught by Ron. One of ordinary skill in the art would have had a reasonable expectation of success since amount of active agent and type of polymer affects release rate as taught by Ron. 
In regards to instant claim 1 reciting release of active agent into a peritoneal cavity, the composition of Glaser is administered vaginally like the claimed invention. Therefore, the composition of Glaser would release active agent into a peritoneal cavity like the claimed invention. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the active agent present in the peritoneal cavity at about 12 to about 22 hours after administering of the pharmaceutical composition since this is a favorable release profile as taught by Ron. 
In regards to instant claim 99, Glaser discloses wherein the composition may comprise testosterone and wherein testosterone treats breast cancer. Therefore, it would have been obvious to one of ordinary skill in the art to use the composition of Glaser to treat breast cancer since it may comprise testosterone. 
.

Response to Arguments
	Applicant argues that the references alone or in combination do not provide a vaginally applied emulsion with a bioadhesive.
	The Examiner disagrees. As discussed in the rejection, Glaser discloses a vaginal cream that can be a vaginal emulsion (page 8) and wherein the composition may comprise a stiffening agent such as carbopol (i.e. bioadhesive) (page 6). As such, a vaginally applied emulsion with a bioadhesive is obvious from the prior art and Applicant’s argument is unpersuasive.

	Applicant argues that the references alone or in combination do not provide an emulsion of danazol or a salt thereof.
	The Examiner disagrees. As discussed above, Glaser discloses an emulsion. As discussed in the rejection, it would have been obvious to one of ordinary skill in the art to have incorporated danazol into the composition of Glaser since the composition of Glaser comprises testosterone and danazol is a known and effective testosterone as 

	Applicant argues that the references alone or in combination do not provide the kinetic features of claim 1.
	The Examiner disagrees. Instant claim 1 recites wherein the pharmaceutical composition produces a zero order rate profile. As discussed in the rejection, Ron provides motivation to formulate the composition of Glaser to have a zero order release rate profile. Therefore, Applicant’s argument is unpersuasive. 

	Applicant argues that the references alone or in combination do not provide a method of vaginally administering a pharmaceutical composition that reduces the side effects of danazol relative to an oral composition of danazol in claim 4. 
The Examiner disagrees. As discussed in the rejection, claim 4 recites wherein administering vaginally at least partially minimizes the side effects relative to orally administering an oral pharmaceutical composition comprising an equivalent dose of the active agent. Therefore, since the composition of Glaser is administered vaginally like the claimed invention, the composition of Glaser would at least partially minimize the side effects recited in instant claim 6 relative to administering orally of an oral pharmaceutical composition comprising an equivalent dose of the active agent. As such, Applicant’s argument is unpersuasive.


The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, Ron discloses wherein it is desirable to achieve constant levels of one or more active agents and avoid the inefficiencies of concentration peaks and valleys. A zero-order release allows for active agents to be released at a rate that does not substantially change with time. As such, Ron discloses wherein a zero-order release is desirable. Therefore, it would have been obvious to one of ordinary skill in the art to formulate the composition of Glaser to be have a zero-order release rate. Although Ron does not disclose emulsions, it would have been obvious to one of ordinary skill in the art that to formulate an emulsion to have a zero-order release rate since Ron discloses wherein the rate is dependent upon the initial concentration of the active substance in a polymer. The emulsion of Glaser comprises active agents and polymer and thus can be optimized to have a zero-order release rate. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Example 10 of the filed application highlights the superior and unexpected results of vaginal administration of danazol as compared to oral administration of the drug.
The Examiner does not find Applicant’s argument to be persuasive. Vaginal administration of danazol was already known and is obvious since Katz discloses a 

Conclusion
Claims 1, 3-7, 95 and 97-101 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612